DETAILED ACTION
This office action is in response to the Patent Board Decision-Examiner Affirmed in Part filed on 05/16/2022.
As per instant Amendment, claims 10 and 11 have been cancelled by examiner amendments authorized by the applicant Mr. Allen Entis, Ph.D. via email on May 19, 2022, see below; and claim 1 is independent claim. Claims 1-9 have been examined and are pending. 
Applicant's arguments in the Reply Brief filed on 09/22/2020 have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 was filed after the mailing date of the Final rejection on 12/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	Authorization for this examiner’s amendment was given via email by Mr. . Allen Entis, Ph.D. (Reg. No.: 52,866) on May 19, 2022.
10.	The examiner amendments are as follows:

Claims
1. (Original) An in-vehicle communication network comprising: a bus and at least one node connected to the bus; an in-vehicle network operating system (OS) that manages OS processes, to enable a processor to run the processes and execute their respective process codes; and a module hosted in the OS that is configured to monitor the OS and vet a process that the OS enables for running by a processor to determine if the process is potentially damaging.
  
2. (Original) The in-vehicle communication network according to claim 1 wherein the module is configured to prevent the process from having access to the network bus if the process is determined to be potentially damaging.  

3. (Original) The in-vehicle communication network according to claim 1 wherein the module has a hook in at least one position of the OS that provides information to the module responsive to operation of the OS that the module processes to monitor the OS, the at least one position comprising at least one or any combination of more than one of: a fork (), exec (), spawn (), or open ().
  
4. (Original) The in-vehicle communication network according to claim 3 wherein processing the information comprises determining if all running threads of the process code being run are running from the code section of the process code. 
 
5. (Original) The in-vehicle communication network according to claim 1 wherein vetting the process comprises determining if a copy of a process code of the process being run by the processor is a copy of process code of a known process.
  
6. (Original) The in-vehicle communication network according to claim 5 wherein determining if the copy is a copy of a known process comprises determining validity of a digital signature associated with the process 
 
7. (Original) The in-vehicle communication network according to claim 5 wherein vetting the process comprises determining if the copy of the process code being run by the processor is substantially the same as the copy of the process code in a secondary memory comprised in the in- vehicle network in which process codes for the processes are stored. 
 
8. (Original) The in-vehicle communication network according to claim 7 wherein vetting the process comprises determining if all dynamic libraries associated with the copy of the process code being run are known and allowed. 
 
9. (Original) The in-vehicle communication network according to claim 1 wherein the OS is an OS chosen from the group consisting of: QNX, Linux, or an Android OS.  

10. (Cancelled) 

11. (Cancelled) 


Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        06/01/2022